Pmr Ourtam :
The court committed no error in ordering this nonsuit, and in refusing to take the same off. The decedent was guilty of *165clear negligence in walking with a lighted lantern so near a gas well. The volume of gas was so great and its flow created so much noise that he was not ignorant of its existence. His experience as a miner of oil in the vicinity was such that he knew he was guilty of great negligence. He could smell the gas and hear the hissing sound produced by its escaping from the well. He well knew the great danger of approaching it with a flame of fire. He was clearly guilty of contributory negligence. The absence of all the care charged on the defendants did not excuse him.
Judgment affirmed.